                                                                                             ISTRIC
                                                                                        TES D      TC
                                                                                      TA




                                                                                                                             O
                                                                                 S




                                                                                                                              U
                                                                                ED
                           1 Tanya E. Moore (State Bar No. 206683)




                                                                                                                               RT
                             MOORE LAW FIRM P.C.
                                                                                               VED




                                                                            UNIT
                           2 323 North Second Street
                             San Jose, CA 95112                                           APPRO




                                                                                                                                    R NIA
                           3 Phone: 408-298-2000
                             Fax: 408-298-6046
                                                                                                                         t Corley




                                                                            NO
                           4 E-mail: service@moorelawfirm.com                                               n e S c ot
                                                                                                   cqueli




                                                                                                                                    FO
                                                                                      J u d ge J a




                                                                             RT
                           5




                                                                                                                               LI
                               Attorneys for Plaintiff Gerardo Hernandez             ER           4/30/19




                                                                                H




                                                                                                                              A
                           6                                                              N                                    C
                                                                                                            F
                                                                                              D IS T IC T O
                           7                                                                        R

                           8                             UNITED SATES DISTRICT COURT
                           9                          NORTHERN DISTRICT OF CALIFORNIA
                          10
                          11
D OLL A MIR & E LEY LLP




                               GERARDO HERNANDEZ,                          Case No. 3:19-cv-01256-JSC
                          12
                                            Plaintiff,
                          13
                                                                           2nd STIPULATION FOR
                          14 v.                                            EXTENSION OF TIME TO
                                                                           RESPOND TO COMPLAINT (Civ.
                          15 WESTERN DENTAL SERVICES, INC.,                L.R. 6-1(a))
                          16 975 VETERANS PARTNERS, a California
                               General Partnership,                        Complaint Served: March 13, 2019
                          17                                               Current Deadline To Respond: May 3,
                                            Defendants.                    2019
                          18
                                                                           Proposed New Deadline to Respond:
                          19                                               May 29, 2019
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
                               SECOND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               CASE NO. 3:19-CV-01256-JSC
                           1          Pursuant to United States District Court for the Northern District of California Local

                           2 Rule 6-1(a), Plaintiff Gerardo Hernandez (“Plaintiff”) and Defendants Western Dental
                           3 Services, Inc. (“Western Dental”) and 975 Veterans Partners (“975 Veterans”), hereby
                           4 submit this stipulation as follows:
                           5          WHEREAS, Plaintiff filed a Complaint for injunctive relief and damages in this

                           6 action on March 3, 2019;
                           7          WHEREAS, Western Dental was served with the Complaint on March 13, 2019, and
                                                                                                                           st
                           8 its deadline to respond to the Complaint pursuant to the parties’ agreement and filing of a 1
                           9 stipulation is May 3, 2019;
                          10          WHEREAS, 975 Veterans Partners was served with the Complaint on April 9, 2019

                          11 and its deadline to respond to the Complaint pursuant to the parties’ agreement is presently
D OLL A MIR & E LEY LLP




                          12 May 3, 2019;
                          13          WHEREAS, the parties have stipulated to a further 26-day extension of time for

                          14 Western Dental and 975 Veterans to respond to the Complaint to allow the parties additional
                          15 time to explore the possibility of early resolution of this matter, to investigate the allegations
                          16 in the Complaint, and to engage in good faith settlement discussions; and
                          17          WHEREAS, the 26-day extension for Western Dental and 975 Veterans to answer or

                          18 respond to the Complaint will not alter the date of any event or any deadline already fixed
                          19 by Court order;
                          20          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties
                          21 that Western Dental and 975 Veterans will have until and including May 29, 2019 to
                          22 respond to the Complaint.
                          23
                          24
                          25
                          26
                                                                              1
                          27
                          28
                               2ND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               CASE NO. 3:19-CV-01256-JSC
                           1 DATED: April 29, 2019                   MOORE LAW FIRM P.C.

                           2
                           3
                                                                     By: /s/ Tanya E. Moore
                           4                                              Tanya E. Moore
                                                                          MOORE LAW GROUP P.C.
                           5
                                                                         Attorneys for Plaintiff, Gerardo
                           6                                         Hernandez
                           7 DATED: April 29, 2019                   WESTERN DENTAL SERVICES, INC.
                           8
                                                                     By:_____/s/ Nilam J. Patel
                           9                                             NILAM J. PATEL (SBN 232195)
                                                                         ASSOCIATE GENERAL COUNSEL,
                          10                                             WESTERN DENTAL SERVICES,
                          11                                             INC.
D OLL A MIR & E LEY LLP




                          12
                          13 DATED: April 29, 2019                   975 VETERANS PARTNERS
                          14
                                                                     By:_____/s/ Mark D. Hudak
                          15                                             MARK D. HUDAK (SBN 232195)
                                                                         LAW OFFICES OF MARK D. HUDAK,
                          16
                                                                         ATTORENYS FOR 975 VETERANS
                          17                                         PARTNERS
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                                                                        2
                          27
                          28
                               2ND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               CASE NO. 3:19-CV-01256-JSC
                           1
                           2
                           3                                   Filer’s Attestation
                           4 I, Tanya E. Moore, hereby attest that I received the concurrence of Nilam J. Patel,
                           5 Esq. and Mark D. Hudak in the filing of this document.
                           6
                           7                                       By: /s/ Tanya E. Moore
                                                                    TANYA E. MOORE
                           8
                           9
                          10
                          11
D OLL A MIR & E LEY LLP




                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                                                                        3
                          27
                          28
                               2ND STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                               CASE NO. 3:19-CV-01256-JSC
